UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: Vanguard Florida Tax-Free Funds Name of Registrant: 811-06709 Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard Florida Focused Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.3%) Florida (64.7%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,470 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,495 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,923 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,605 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 8,661 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,724 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.210% 9/4/12 LOC 1,200 1,200 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,345 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,832 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,565 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 10,000 10,790 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,486 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,125 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,786 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,703 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,376 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,641 Florida Board of Education Lottery Revenue 5.000% 1/1/13 (Prere.) 3,640 3,732 Florida Board of Education Lottery Revenue 5.250% 1/1/13 (Prere.) 3,330 3,417 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,439 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 6,400 6,687 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 4,145 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 8,027 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,615 Florida Department of Transportation GO 5.000% 7/1/13 (Prere.) 2,620 2,748 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,915 1 Florida Education System University System Improvement Revenue TOB VRDO 0.200% 9/7/12 3,290 3,290 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 425 456 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,338 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 7,231 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,753 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,424 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,419 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,591 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,239 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,401 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,230 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 9,208 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,675 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,207 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 4,570 4,656 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,085 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,219 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,900 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,314 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 9/7/12 1,380 1,380 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,263 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 4.750% 10/1/33 1,920 1,985 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 4,500 5,017 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.500% 10/1/39 3,660 3,947 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,190 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.180% 9/7/12 300 300 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,692 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 4,002 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.180% 9/4/12 LOC 8,950 8,950 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,546 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,215 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,801 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,209 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,188 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,510 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,484 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,270 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,738 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,897 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 2,022 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 10,254 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,885 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,506 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 7,624 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.170% 9/7/12 LOC 300 300 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,144 Miami-Dade County FL School Board COP 5.000% 8/1/13 (Prere.) 1,665 1,736 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,757 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,972 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,165 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.210% 9/4/12 LOC 1,200 1,200 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,420 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,372 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 5,043 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,780 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 5,292 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.270% 9/7/12 (4) 2,200 2,200 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,210 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 1,994 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,687 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 7,039 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 9,373 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 7,158 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,589 Orange County FL School Board COP VRDO 0.190% 9/7/12 LOC 200 200 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,921 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,382 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 9,966 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,811 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,318 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,147 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,802 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,662 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,379 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,818 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,358 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,470 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 6,022 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,865 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,260 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 8,028 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,219 1 Palm Beach County FL School Board COP TOB VRDO 0.220% 9/7/12 11,235 11,235 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,750 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,264 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,308 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,203 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,768 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,286 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,183 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,965 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,494 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,493 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,229 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,854 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,433 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 1,765 1,773 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,538 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,859 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,333 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,621 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,331 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,701 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,701 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,360 St. John's County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,115 1,165 St. John's County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,880 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,554 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,385 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,140 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 9,008 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,940 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.180% 9/7/12 LOC 2,000 2,000 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,700 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,802 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,355 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,819 University of North Florida Foundation Inc. Revenue VRDO 0.200% 9/4/12 LOC 4,700 4,700 New York (5.2%) New York City NY GO 5.000% 8/1/35 1,500 1,714 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,407 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,267 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,261 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,137 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 937 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,672 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,676 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,367 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,313 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,405 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,443 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,271 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,317 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,251 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,395 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,309 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,400 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,149 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,248 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,403 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,615 Texas (4.1%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,661 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,989 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,307 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/22 1,000 1,254 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,244 Frisco TX Independent School District GO 5.000% 8/15/40 1,000 1,158 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,341 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,334 2 North Texas Tollway Authority System Revenue 5.000% 1/1/36 1,900 2,123 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,374 San Antonio TX GO 4.000% 8/1/14 1,000 1,070 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,453 Texas GO 5.000% 8/1/32 4,000 4,725 Texas State University System Revenue 5.000% 3/15/42 2,000 2,254 University of Houston Texas Revenue 5.000% 2/15/22 2,560 3,142 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 2,000 2,478 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,286 Massachusetts (3.4%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,304 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,325 1,386 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,633 Massachusetts GO 5.000% 10/1/16 3,000 3,531 Massachusetts GO 5.000% 10/1/17 3,000 3,624 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,669 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,425 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,609 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,713 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,627 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,155 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,706 California (2.5%) California GO 5.250% 10/1/24 3,000 3,602 California GO 5.000% 6/1/37 (14) 2,500 2,672 California GO 6.000% 11/1/39 1,500 1,787 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 1,000 1,084 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 2,229 3 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 3,680 3,860 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 3,052 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 1,000 1,214 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,724 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,341 Illinois (2.1%) Chicago IL GO 5.250% 1/1/35 2,000 2,248 Chicago IL O'Hare International Airport Revenue 6.500% 1/1/41 3,000 3,714 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,144 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,145 Cook County IL GO 5.250% 11/15/28 2,000 2,351 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 1,000 1,112 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,244 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 928 Illinois GO 5.000% 8/1/23 1,500 1,716 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 1,000 1,090 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,358 Georgia (1.6%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 1,000 1,149 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 1,000 1,144 Georgia GO 5.000% 7/1/29 2,000 2,438 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,661 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 3,000 3,695 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,631 North Carolina (1.5%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,587 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,262 Charlotte NC GO 5.000% 7/1/27 3,000 3,762 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 3,154 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 549 Wake County NC GO 4.000% 2/1/14 2,000 2,105 Ohio (1.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,416 Columbus OH GO 5.000% 12/15/13 2,000 2,122 Franklin County OH GO 5.000% 12/1/15 2,000 2,291 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,335 Ohio GO 5.000% 2/1/29 3,000 3,557 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 2,000 2,244 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,297 University of Washington Revenue 5.000% 4/1/19 2,000 2,468 University of Washington Revenue 5.000% 7/1/34 2,000 2,361 Washington GO 5.000% 8/1/35 2,000 2,302 Washington State University General Revenue 5.000% 10/1/27 2,760 3,308 Pennsylvania (1.3%) Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,387 Pennsylvania GO 5.000% 3/1/15 2,065 2,300 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,188 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,448 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 1,000 1,219 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,192 Virginia (1.2%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,129 Norfolk VA Water Revenue 5.000% 11/1/28 1,000 1,218 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,856 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,512 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,511 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,504 Maryland GO 5.000% 8/1/15 2,425 2,749 Maryland GO 5.000% 3/1/16 3,720 4,304 Wisconsin (1.0%) Wisconsin GO 5.000% 5/1/13 2,750 2,838 Wisconsin GO 5.000% 11/1/20 2,500 3,125 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,374 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 2,000 2,354 Connecticut GO 5.000% 11/1/26 3,000 3,642 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,337 Puerto Rico (0.7%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 775 808 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 5,996 New Jersey (0.5%) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,397 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,466 New Hampshire (0.5%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 1,000 1,057 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,625 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,847 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,592 Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,338 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,789 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,506 Alabama (0.4%) Huntsville AL GO 5.000% 5/1/26 2,860 3,440 Minnesota (0.4%) Minnesota GO 5.000% 10/1/16 2,850 3,364 Tennessee (0.3%) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 500 542 Tennessee GO 5.000% 10/1/16 2,000 2,361 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 1,195 1,503 Indiana University Student Fee Revenue 5.000% 6/1/22 1,000 1,270 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,579 Hawaii (0.3%) Hawaii GO 5.000% 12/1/18 2,000 2,463 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,348 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 2,323 District of Columbia (0.2%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 2,000 2,301 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,212 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 919 Total Tax-Exempt Municipal Bonds (Cost $867,581) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $17,925,000, representing 1.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. 3 Securities with a value of $73,000 have been segregated as initial margin for open futures contracts. Florida Focused Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Florida Focused Long-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 947,370 — Futures Contracts—Liabilities 1 (1) — — Total (1) 947,370 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Florida Focused Long-Term Tax-Exempt Fund At August 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 (28) (3,744) (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2012, the cost of investment securities for tax purposes was $868,438,000. Net unrealized appreciation of investment securities for tax purposes was $78,932,000, consisting of unrealized gains of $80,246,000 on securities that had risen in value since their purchase and $1,314,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
